      Case 1:20-cv-01312-LTS-GWG Document 49 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UBIQUITI INC.,


                                     Plaintiff,

       v.                                                           Civil No.: 20-CV-1312

PERASO TECHNOLOGIES INC., BILL McLEAN,
JIM WHITAKER, SHAWN ABBOT, DAVID
ADDERLEY, IMED ZINE and RIAD ZINE,


                                     Defendants.



                                            ORDER

               This matter is before the Court on the Joint Motion to Dismiss Plaintiff’s

Complaint for failure to state a claim upon which relief can be granted and lack of personal

jurisdiction pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6). The joint

motion was brought by Defendants William McLean (named in the caption as Bill McLean),

William James Whitaker (named in the caption as Jim Whitaker), David Adderley, Imed Zine

and Riadh Zine (named in the caption as Riad Zine).


               The Court has considered the motion and arguments raised in support of and

against the motion, and


               IT IS HEREBY ORDERED that the Joint Motion to Dismiss is GRANTED and

Plaintiff’s Amended Complaint as against Defendants William McLean, William James

Whitaker, David Adderley, Imed Zine, and Riadh Zine is dismissed with prejudice.


                                                  -1-
         Case 1:20-cv-01312-LTS-GWG Document 49 Filed 05/15/20 Page 2 of 2



Date: ____________________




                                             __________________________________
                                                   Hon. Laura T. Swain
                                                   United States District Court Judge




                                       -2-


092118.00000 Litigation 15483701v1
